Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1,2,4-8, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayabawa et al (PG Pub 2009/0230413 A1), Yoon et al (PG Pub 2014/0071689 A1), and Hashimoto et al (PG Pub 2004/0012958 A1).
Regarding claim 1, Kobayabawa teaches a light-emitting device comprising: a base body (4, fig. 3) comprising a resin member (paragraph [0032]), a first lead (15 on the left), and a second lead (15 on the right), wherein the first lead and the second lead are supported by the resin member; a light-emitting element (2) mounted on an upper surface of the base body; a resin frame (4 above leads 15) located on the upper surface of the base body, surrounding the light-emitting element; and a first resin (5, paragraph [0037]) located inside the resin frame to cover a part of side surfaces of the light-emitting element, a part of an inner side surface of the resin frame, and the upper surface of the base body.
Kobayabawa does not teach the first resin comprises: a reflective material layer that contains a reflective material, and a resin layer that is located on an upper surface of the reflective material layer.
In the same field of endeavor, Yoon teaches the first resin comprises: a reflective material layer (15, figs. 6 and 8) that contains a reflection material (5, fig. 8, paragraph [0050]), and a molding layer (molding 44) that is located on an upper surface of the reflective material layer and does not contain the reflective material (5 and 7 have mutually different refractive index, paragraph [0066]); wherein the reflective material is located in the reflective material layer to cover the upper surface of the base body; and wherein, in a cross-sectional view, an upper surface of the molding layer comprises a flat region (lowest region of R5) and a sloped region (both sides of the lowest region of R5), and in the sloped region, a height of the upper surface of the resin layer, measured from the upper surface of the base body, gradually increases in an outward direction from the flat region as the upper surface of the resin layer approaches the inner side surface of the resin frame, for the benefit of improving light extraction (paragraph [0012]) and improve contact area between two layers (paragraph [0054]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the first resin to comprise: a reflective material layer that contains a reflection material, and a molding layer that is located on an upper surface of the reflective material layer and does not contain the reflective material; wherein the reflective material is located in the reflective material layer to cover the upper surface of the base body; and wherein, in a cross-sectional view, an upper surface of the molding layer comprises a flat region and a sloped region, and in the sloped region, a height of the upper surface of the resin layer, measured from the upper surface of the base body, gradually increases in an outward direction from the flat region as the upper surface of 
Yoon does not teach the molding layer to be a resin layer.
In the same field of endeavor, Hashimoto teaches resin can protect a light emitting device and enhance the bonding strength between elements (paragraph [0103]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the molding layer a resin layer for the benefit of protecting the light emitting device and enhancing the bonding strength between elements.
Regarding claim 2, Kobayabawa in view of Yoon teaches the light-emitting device according to Claim 1, 314817-5306-9485.1Atty. Dkt. No. 099450-0143wherein entire side surface of the resin layer facing toward the resin frame contacts to the resin frame (fig. 8 of Yoon).  
Regarding claim 4, Yoon teaches a second molding (47, fig. 8) covering an upper surface of the light-emitting element and an upper surface of the first resin.
Yoon does not teach the second molding to be a resin.
  Hashimoto teaches resin can protect a light emitting device and enhance the bonding strength between elements (paragraph [0103]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the second molding a resin layer for the benefits of protecting the light emitting device and enhancing the bonding strength between elements.
Regarding claim 5, Yoon teaches the second resin comprises a phosphor (36, fig. 8), for the known benefit of converting the original light color to a different color according to the intended use of the device.  
Regarding claim 6, Kobayabawa teaches the light-emitting device according to Claim 1, wherein the light-emitting element is mounted on the first lead; and wherein the resin frame is located to cover a connection portion of the first lead and the resin member (figs. 1 and 3).  
Regarding claim 7, Yoon teaches the reflective material is titanium oxide (paragraph [0050]).  
Regarding claim 8, Kobayabawa and Yoon do not teach the resin frame and the first resin to contain a base resin of a same material.
Hashimoto teaches resin can protect a light emitting device and enhance the bonding strength between elements (paragraph [0103]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the resin frame and the first resin to contain a base resin of a same material, synthetic resin, the benefits of protecting the light emitting device and enhancing the bonding strength between elements.
Regarding claim 24, Yoon teaches the reflective material layer (5 in layer 15, fig.8) and the resin layer (15 in figs. 6 and 8; see claim 1 and Hashimoto for teaching of resin) have no interface therebetween (in view of the definition provided in paragraph [0053] of the PG Pub of the current application).  
Regarding claim 26, Yoon teaches (fig. 8) in the cross-sectional view, the upper surface of the resin layer comprises an additional sloped region, and, in the additional .

Claims 9 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayabawa et al (PG Pub 2009/0230413 A1), Yoon et al (PG Pub 2014/0071689 A1), and Hashimoto et al (PG Pub 2004/0012958 A1) as applied to claim 1 above, and further in view of Reiherzer et al (PG Pub 2016/0133610 A1).
Regarding claim 9, the previous combination remains as applied in claim 1.
However, the previous combination does not teach in the cross-sectional view, an inner side surface of the resin fram
In the same field of endeavor, Reiherzer teaches in the cross-sectional view, an inner side surface of the frame (12, fig. 2E), has a curved shape that bulges to a side facing toward the light-emitting element (18/28).  Reiherzer further teaches any shape/size of the frame can be used (such as 12 in figs. 2E and 2E, paragraph [0039]).  12 in figs. 2D is similar to that disclosed in Kobayakawa.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make, in the cross-sectional view, an inner side surface of the resin framKSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 20, the previous combination remains as applied in claim 1.
However, the previous combination does not teach in the cross-sectional view, in the cross-sectional view, the resin frame has a shape of a circle, a partial circle, an oval, a partial oval, or a rectangle.
In the same field of endeavor, Reiherzer teaches in the cross-sectional view, the resin frame has a shape of a circle, a partial circle (12, fig. 2E), an oval, a partial oval, or a rectangle.  Reiherzer further teaches any shape/size of the frame can be used (such as 12 in figs. 2E and 2E, paragraph [0039]).  12 in figs. 2D is similar to that disclosed in Kobayakawa.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make, in the cross-sectional view, the resin frame to have a shape of a circle, a partial circle, an oval, a partial oval, or a rectangle, by simple substituting frame 12 in Reiherzer for that in Kobayakawa, to perform a function of containing the encapsulating material (5 in Kobayakawa) as set forth in KSR: See MPEP 2143 B under” Simple Substitution of One Known Element for Another To Obtain Predictable Results” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 21, the previous combination remains as applied in claim 1.
However, the previous combination does not teach in the cross-sectional view, an inner side surface of the resin frame facing the light-emitting element has a convex shape.
In the same field of endeavor, Reiherzer teaches in the cross-sectional view, an inner side surface of the frame facing the light-emitting element has a convex shape (12, fig. 2E).  Reiherzer further teaches any shape/size of the frame can be used (such as 12 in figs. 2E and 2E, paragraph [0039]).  12 in figs. 2D is similar to that disclosed in Kobayakawa.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make, inner side surface of the frame facing the light-emitting element to have a convex shape, by simple substituting frame 12 in Reiherzer for that in Kobayakawa, to perform a function of containing the encapsulating material (5 in Kobayakawa) as set forth in KSR: See MPEP 2143 B under” Simple Substitution of One Known Element for Another To Obtain Predictable Results” KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 22, Yoon in view of Reiherzer teaches in the cross-sectional view, the reflective material layer (15 in Yoon, 14 in fig. 2E of Reiherzer below) extends under an innermost point of the inner side surface of the resin frame having the convex shape.  

    PNG
    media_image1.png
    667
    873
    media_image1.png
    Greyscale

Regarding claim 23, Reiherzer teaches (see claim 20 and fig. 2E above) in the cross-sectional view, the resin frame has a shape of a circle or a partial circle, and the innermost point of inner side surface of the resin frame is a point on the circle or the partial circle.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayabawa et al (PG Pub 2009/0230413 A1), Yoon et al (PG Pub 2014/0071689 A1), Hashimoto et al (PG Pub 2004/0012958 A1) and further in view of Reiherzer et al (PG Pub 2016/0133610 A1) as applied to claim 9 above, and further in view of Wimmer et al (PG Pub 2015/0016107 A1).
Regarding claim 11, the previous combination remains as applied in claim 9.
However, the previous combination does not teach a portion of the resin layer is located below an inner-most point of the resin frame.
In the same field of endeavor, Wimmer teaches a reflective material layer (4 and/or 5, fig. 1B) that contains a reflective material, for the benefit of providing a highly reflective surface to reflect light outward (paragraph [0102]), which is known to increase light extraction.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a reflective material layer (4 and/or 5, fig. 1B) that contains a reflective material in the device taught by Kobayabawa and Yoon, for the benefit of providing a highly reflective surface to reflect light outward (paragraph [0102]), which is known to increase light extraction.  In the resultant device, the resin layer is 15 in Yoon, which has a flat region at the lowest region of the layer and 9/90 in Wimmer, and a portion of the resin layer (9/90 in Wimmer in fig. 1B below) is located below an inner-most point of the resin frame.

    PNG
    media_image2.png
    690
    843
    media_image2.png
    Greyscale


Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayabawa et al (PG Pub 2009/0230413 A1), Yoon et al (PG Pub 2014/0071689 A1), Hashimoto et al (PG Pub 2004/0012958 A1) as applied to claim 1 above, and further in view of Wimmer et al (PG Pub 2015/0016107 A1).
Regarding claim 25, the previous combination remains as applied in claim 1.
However, the previous combination does not teach in the cross-sectional view, an entirety of the upper surface of the reflective material layer is flat.
In the same field of endeavor, Wimmer teaches a reflective material layer (4 and/or 5, fig. 1B) that contains a reflective material, for the benefit of providing a highly reflective surface to reflect light outward (paragraph [0102]), which is known to increase light extraction.
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to include a reflective material layer (4 and/or 5, fig. 1B) that contains a reflective material in the device taught by Kobayabawa and Yoon, for the benefit of providing a highly reflective surface to reflect light outward (paragraph [0102]), which is known to increase light extraction.  In the resultant device, the resin layer is15 in Yoon, which has a flat region at the lowest region of the layer and 9/90 in Wimmer, and in the cross-sectional view, an entirety of the upper surface of the reflective material layer (4/5 in Wimmer) is flat.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 20-26 have been considered but are moot because the new ground of rejection.  See rejection above.
Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts do not teach
“in the cross-sectional view, an upper surface of the first resin, has a height measured from the base body that is less than that of a bottom surface of the semiconductor layer” (claim 3); nor
“in the cross-sectional view, the upper surface of the first resin covering the inner side surface of the resin frame, has a height measured from the upper surface of the base body that is less than that of a position of an inner-most point of the resin frame” (claim 10).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882.  The examiner can normally be reached on M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






FYL/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899